United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Chillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-754
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 3, 2011 appellant filed a timely appeal from a January 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury causally related to his federal
employment.
FACTUAL HISTORY
In an occupational disease claim (Form CA-2) dated May 27, 2010, appellant alleged that
he sustained a right hand injury causally related to his federal employment. He reported that he
1

5 U.S.C. § 8101 et seq.

was a 52-year-old medical clerk and worked around patients with various illnesses, including
methicillin-resistant staphylococcus aureus (MRSA) infections. The date of the injury was
reported as April 2, 2008. The reverse of the claim form noted that appellant was off work from
February 18 to May 20, 2010.
By letter dated June 3, 2010, OWCP requested additional evidence to support the claim
for compensation.
In a decision dated July 19, 2010, OWCP denied appellant’s claim for compensation on
the grounds that he failed to submit sufficient evidence to establish the claim.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 1, 2010. At the hearing he stated that from March to September 2009 he worked
as a medical clerk in the dental department.2 Appellant greeted families at the front desk, shook
hands with patients and was responsible for paperwork and equipment. He stated that his hands
broke out with sores, and he experienced symptoms of fatigue, incontinence and depression.
Sometime in 2009, appellant came into contact with a patient who had MRSA and shook his
hand. He stated that nurses told him there was an outbreak of MRSA at the hospital.
In an October 28, 2008 report, Dr. Jeffrey Lobel, a neurosurgeon, noted that appellant
had multiple skin lesions on the dorsal aspect of both hands, right worse than left. In a report
dated February 21, 2010, Dr. Alan Smulian, an internist specializing in infectious diseases, stated
that appellant was being treated for sepsis syndrome, potential infectious endocarditis and skin
lesions. He noted that laboratory results had revealed multiple abnormalities and examination
indicated a previously undocumented heart murmur. Dr. Smulian diagnosed MRSA bacteremia,
stating the “source is probably from the skin lesions on the forearm…”
The employing establishment submitted a November 23, 2010 letter stating that appellant
had begun work in the dental service as of March 2, 2008. With reference to MRSA, the
employing establishment stated that it was not aware of any health care acquired MRSA
infections at the medical center. According to the employing establishment, appellant worked
behind a desk and was not required to shake patient’s hands.
By decision dated January 6, 2011, the hearing representative affirmed the July 19, 2010
decision. The hearing representative found the factual and medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including

2

According to appellant, he currently worked as a recreational therapy assistant.

3

5 U.S.C. §§ 8101-8193.

2

that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
Appellant filed an occupational disease claim for a right hand injury causally related to
his federal employment. As noted, he must submit a factual statement as to the employment
factors alleged to have contributed to his condition. Appellant stated that he worked in the dental
department as a clerk, greeting patients and being responsible for completing necessary
paperwork. There does not appear to be any dispute that appellant worked as a medical clerk,
although there is some confusion as to the specific dates worked. At the hearing appellant
indicated he worked from March 2009, but the employing establishment reported he worked
from March 2008.
Appellant alleged he was exposed to the MRSA bacteria while in the performance of his
job duties. On this issue appellant did not submit a detailed statement as to the alleged exposure.
He indicated that sometime in 2009 he shook hands with a patient who had MRSA. While it is
not necessary that appellant provide the patient’s name or other protected information, he does
need to provide more information regarding when this incident occurred and other relevant
circumstances. The employing establishment could not confirm any MRSA exposure given the
limited information provided. If appellant is alleging that shaking hands with a patient exposed
him to the MRSA bacteria, then the timing of the exposure is important as the medical evidence
4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

3

showed appellant had skin lesions as of October 2008, and on the claim form he reported the date
of injury as April 2, 2008. If he is alleging other incidents or circumstances that exposed him to
the MRSA bacteria, he must provide a detailed factual statement describing the alleged exposure.
The medical evidence of record does not contain a rationalized medical opinion based on
a complete background as to causal relationship between any diagnosed condition and
appellant’s federal employment. Dr. Smulian diagnosed an MRSA bacteremia, as well as noting
a sepsis syndrome, without providing a complete background or discussing causal relationship
with employment. The Board notes that a physician’s report on causal relationship must be
based on an accurate factual background.9
The Board finds that appellant did not meet his burden of proof in this case. There is
insufficient factual and medical evidence to establish a diagnosed condition causally related to
factors of federal employment. Appellant may submit new evidence or argument with a written
request for reconsideration to the Office within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an injury causally related to his federal
employment.

9

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 6, 2011 is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

